NOTE: This order is nonprecedential.


  Wniteb ~tates PRESIDIO COMPONENTS v. AMERICAN TECH                         2


and Presidio Components, Inc. each respond to the court's
order concerning whether 2010-1355 was premature.
    American Technical's first notice of appeal, filed on
May 10, 2010, indicates that American Technical sought
review of the district court's April 13, 2010 order denying
in part its motions for judgment as a matter of law and/or
for a new trial. American Technical states that this order
is considered an entry of judgment under Fed. R. Civ. P.
58 and that "[t]his order resolved all motions which were
pending at that time. Thus, this appeal is not prema-
ture." American Technical asserts that for its appeal to
be timely it was required to be filed within 30 days of
entry of the order. American Technical concedes, how-
ever, that the case is "still active in the trial court and ...
may generate further appealable issues." Thus, American
Technical requests that the court stay briefing in this case
"until all other issues are resolved" in the district court.
Presidio states that it believes the appeal is premature
because "there are outstanding issues presently before,
and awaiting final decision by, the trial court." We agree
that the first appeal filed before entry of final judgment
was premature.
    On October 26, 2010, the district court entered judg-
ment. On November 24, 2010, American Technical filed
an "amended" notice of appeal seeking review of, inter
alia, the final judgment. We treat this as a timely appeal
of the judgment and leave it docketed under the appeal
number assigned to American Technical's first appeal,
2010-1355. Presidio Components also filed a timely cross-
appeal. Thus, we consolidate the appeals and resume the
briefing schedule.
    Accordingly,
    IT Is ORDERED THAT:
3                   PRESIDIO COMPONENTS v. AMERICAN TECH



    (1) The stay of the briefing schedule is lifted. The
motion to stay the briefing schedule and the motion for an
extension of time are moot. The appellant's opening brief
is due within 60 days of the date of filing ofthis order.
    (2) The appeals are consolidated. The revised official
caption is reflected above.
                                  FOR THE COURT



     JAN 31 2011                   lsI Jan Horbaly
        Date                      Jan Horbaly
                                  Clerk
cc: Brett A. Schatz, Esq.
    Marvin S. Gittes, Esq.
                                              FILED         .
s8                                    U.S. COURT OFAPPEALS FOR
                                         THE FEDERAL CIRCUIT

                                           J~   31 lOU
                                            JANHDRSAlY
                                                Cl£H(